UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2072


ELBERT HICKS,

                Petitioner - Appellant,

          v.

U.S. DEPARTMENT OF LABOR; U.S. POSTAL SERVICE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:14-cv-00651-MSD-LRL)


Submitted:   November 19, 2015            Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elbert Hicks, Appellant Pro Se.     Joel Eric Wilson, Assistant
United States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Elbert Hicks appeals the district court’s order dismissing

his civil action.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          See Hicks v. U.S. Dep’t of Labor, No.

2:14-cv-00651-MSD-LRL         (E.D.    Va.    filed   July   23,     2015,    entered

July 24, 2015).         We dispense with oral argument because the

facts   and   legal    contentions      are    adequately     presented       in   the

materials     before   this    court    and    argument      would    not    aid   the

decisional process.



                                                                             AFFIRMED




                                         2